247 P.3d 1280 (2011)
240 Or. App. 807
STATE of Oregon, Plaintiff-Respondent,
v.
Michael Scott LEGORE, Defendant-Appellant.
CR0801040; A143287.
Court of Appeals of Oregon.
Submitted January 7, 2011.
Decided February 16, 2011.
Garrett A. Richardson and Multnomah Defenders, Inc., filed the brief for appellant.
John R. Kroger, Attorney General, Mary H. Williams, Solicitor General, and Matthew J. Lysne, Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and DUNCAN, Judge.
PER CURIAM.
Defendant appeals a judgment of conviction for first-degree unlawful sexual penetration, ORS 163.411, and first-degree sexual abuse, ORS 163.427, contending that "[t]he court erred by admitting a medical diagnosis of sexual abuse that was made without any *1281 confirmatory physical evidence." A statement of the facts would not benefit the bench, the bar, or the public. The state concedes that "the trial court committed reversible error under OEC 403 in light of State v. Southard, 347 Or. 127, 218 P.3d 104 (2009)[,] when it admitted the testimony of * * * a nurse practitioner" in which "she diagnosed the victim * * * as `highly concerning' for sexual abuse." We agree and accept the concession.
Reversed and remanded.